DETAILED ACTION
EXAMINER’S AMENDMENT
1.	Cancel the non-elected claims 16 - 24. (elected without traverse)

				Reasons for Allowance
2. 	The following is an examiner's statement of reasons for allowance:
Claims 1 – 5, 7 – 15, 25, 26 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a first electrode on the interlayer insulating layer to directly contact a top surface, a side wall, and a bottom surface of the active layer via a first contact hole through the interlayer insulating layer, the second gate insulating layer, the active layer, and a portion of the first gate insulating layer; and a second electrode on the interlayer insulating layer to directly contact the first gate electrode via a second contact hole through the interlayer insulating layer, the second gate insulating layer, and the first gate insulating layer, wherein the first gate insulating layer comprises: a first sub-insulating layer on the substrate to cover the first gate electrode; and a second sub-insulating layer on the first sub-insulating layer, the second sub-insulating layer being different in material from the first sub-insulating layer, and wherein the second contact hole extends through the first sub-insulating layer and the second sub-insulating layer as recited in claim 1, a first electrode on the interlayer insulating layer to directly contact a top surface, a side wall, and a bottom surface of the active layer via a first contact hole through the interlayer insulating layer, the second gate insulating layer, the active layer, and a portion of the first gate insulating layer; a second electrode on the interlayer insulating layer to directly contact the first gate electrode via a second contact hole through the interlayer insulating layer, the second gate insulating layer, and the first gate insulating layer; a planarization layer on the interlayer insulating layer to cover the first electrode and the second electrode; wherein the first gate insulating layer comprises: a first sub-insulating layer on the substrate to cover the first gate electrode; and a second sub-insulating layer on the first sub-insulating layer, the second sub-insulating layer being different in material from the first sub-insulating layer, and wherein the second contact hole extends through the first sub-insulating layer and the second sub-insulating layer as recited in claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826